Examiners Comment
	For purposes of clarity of the record, the Examiner considers the broadest reasonable interpretation of the limitations “wherein the number of pixel cells per unit area in the first display region is greater than the number of pixel cells per unit area in the second display region” in Claim 1 (last 2 lines) and “wherein an area of the pixel cell regions in a unit area of the first display region is greater than an area of the pixel cell regions in a unit area of the second display region” in Claim 3 (last 2 lines) in light of the Specification to encompass structures that purposely have either a different pixel density (i.e. pixel cells per unit area) for different regions or a different areal coverage of pixels per unit area for different regions and not incidental differing pixel density per region or incidental differences in areal coverage per unit area per region due to reasons such as thermal expansion/contraction effects, manufacturing tolerances, mechanical stress, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        August 25, 2022